EaiRCLOTh, C. J.:
The only question presented is a construction of the written agreement of the parties. On *693inspection we are of opinion that the parties bad two objects in view : 1. To sell and buy the timber on the woodland, with the privilege of removing the same within ten years, with the right of way and the right to erect tracks, machinery, buildings, improvements and fixtures for that purpose, and to remove the same at the pleasure of the defendant, the right of way not to go through the plaintiff’s open land. 2. To grant to the second party and its successors or assigns the right of way for a “ permanent railway ” through all the lands of the plaintiff.
"We think the exception is limited to the first branch of the contract, to-wit, the timber lands. If we have failed to find the true intent of the parties, it is owing to the inartificial structure and language of the agreement.
Affirmed.